Citation Nr: 1013428	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

The propriety of the reduction of the Veteran's disability 
rating for service-connected bilateral hearing loss from 10 
percent noncompensable effective from August 1, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  That decision reduced the 
Veteran's disability rating for service-connected bilateral 
hearing loss from 10 percent to noncompensable effective from 
August 1, 2008.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO increased the 
Veteran's disability rating for bilateral hearing loss to 10 
percent effective from March 11, 2005, based on the findings 
of VA examination performed in May 2005.

2.  The Veteran filed a claim for an increased evaluation for 
bilateral hearing loss in January 2008.

3.  In a March 2008 rating decision, the RO proposed to 
reduce the Veteran's 10 percent disability evaluation for 
bilateral hearing loss to a noncompensable evaluation.

4.  The Veteran was notified at his latest address of record 
of the contemplated action, furnished detailed reasons, and 
given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.

5.  The Veteran disagreed with the proposed action and 
requested a local hearing at the RO, which was held in April 
2008.

6.  In a May 2008 rating decision, the RO reduced the 
disability rating for bilateral hearing loss from 10 percent 
to 0 percent, effective from August 1, 2008.

7.  The Veteran was afforded VA examinations in March 2008, 
April 2008, August 2009, and November 2009, which revealed 
Level III hearing in both ears.


CONCLUSION OF LAW

The criteria to reduce the Veteran's disability evaluation 
for service-connected bilateral hearing loss from 10 percent 
to 0 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claim for an increased disability rating for 
the Veteran's service-connected left knee disability, the law 
requires VA to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Finally, the notice must provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  However, the notice required by section 
5103(a) need not be specific to the particular veteran's 
circumstances; that is, VA need not notify a veteran of 
alternative diagnostic codes that may be considered or notify 
of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular veteran's 
daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased 
evaluation for bilateral hearing loss in January 2008.  The 
RO provided the appellant with notice in February 2008, prior 
to the initial decision in March 2008, which proposed to 
reduce the disability evaluation from 10 percent to 
noncompensable.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met.  The notice 
letter specifically informed the Veteran of the evidence 
necessary to substantiate the claim and the division of 
responsibilities in obtaining such evidence.  He was also 
notified that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter further explained how disability 
ratings and effective dates were determined.

Moreover, as will be discussed below, a rating reduction 
requires compliance with particular notification procedures 
under the law that require that specific notice be given to 
the appellant before the adjudication takes place. See 38 
C.F.R. § 3.105(e), (i).  Those procedures also require that 
the appellant be given an opportunity to respond to the 
proposed action to submit evidence relevant to the issue of 
the reduction and to request a predetermination hearing.  As 
explained in detail below, the RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. 

The Veteran was also afforded VA examinations in March 2008, 
April 2008, August 2009, and November 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on audiological testing and fully addresses the rating 
criteria that are relevant to rating the disability in this 
case.

Moreover, the Compensation and Pension (C&P) hearing 
examination worksheets were revised to include a discussion 
of the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.

In this case, the August 2009 and November 2009 VA 
examination reports did include questions regarding the 
effect of the appellant's hearing problems on his occupation 
and daily life.  Both examiners noted that the Veteran 
reported having the difficulty hearing conversations, 
especially in noisy environments, with background noise, on 
the telephone, and when there was a high pitched voice.  It 
was also noted that the Veteran did not report any difficulty 
in an occupational setting because he was not currently 
employed.

Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  There have been 
no allegations of any prejudice caused by a deficiency in the 
examination here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the documents 
submitted do not contain any such assertion.

There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected bilateral hearing loss since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case (SOC) and a supplemental statement of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i) (2009).  Section 3.105 
directs that unless otherwise provided by the subsection 
3.105(i), final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e) (2009).

In this case, a rating decision dated in September 1998 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective from June 12, 
1998.  Rating decisions dated in July 2002, March 2003, and 
September 2003 continued the evaluation.  The Veteran later 
submitted a claim for an increased evaluation in March 2005, 
and a May 2005 rating decision increased the disability 
evaluation for bilateral hearing loss to 10 percent effective 
from March 11, 2005.  That decision was based on findings of 
a VA examination performed in May 2005.  The examiner had 
indicated that the Veteran had an average puretone threshold 
loss of 74 decibels in the right ear and 66 decibels in the 
left ear and a speech discrimination score of 88 percent in 
the right ear and 80 percent in the left ear.  Based on the 
objective testing, the RO determined that a 10 percent 
disability evaluation was warranted effective from March 11, 
2005, which was the date VA received his claim.

The Veteran subsequently filed a claim for an increased 
evaluation for bilateral hearing loss in January 2008, and in 
a March 2008 rating decision, the RO proposed a reduction of 
the Veteran's 10 percent evaluation for hearing loss to a 
noncompensable evaluation.  The March 2008 rating decision 
discussed the Veteran's current treatment records and the 
findings of a March 2008 VA examination.  The decision 
explained that the VA examination findings corresponded to 
Level III hearing in both ears, which equated to a 
noncompensable evaluation when those values were applied to 
Table VII of 38 C.F.R. § 4.85.  It was also noted that the 
Veteran had indicated that he did not have any additional 
evidence to submit and wanted a decision made on his claim.  

A letter was sent to the Veteran in March 2008 at his most 
recent mailing address, which notified him of the proposed 
reduction.  The letter also informed the Veteran that he had 
60 days to submit evidence showing that that his current 
evaluation should not be reduced.  He was further advised 
that he had 30 days to request a personal hearing to present 
evidence or argument on the issue.

The Veteran subsequently submitted a notice of disagreement 
with the proposed reduction in March 2008.  He also requested 
a hearing with a local officer.  A hearing was held before a 
local hearing officer at the RO in April 2008.  A letter was 
sent to him earlier that month and more than 10 days in 
advance of the scheduled hearing date, which notified him of 
the time and place of the hearing.  The hearing was conducted 
by an individual who had not participated in the proposed 
adverse action and who later bore the decision-making 
responsibility in the May 2008 rating decision.  

The Veteran was subsequently afforded another VA examination 
in April 2008, which revealed an average puretone threshold 
of 61 decibels in his right ear and 63 decibels in his left 
ear.  His speech recognition scores were 92 percent in his 
right ear and 90 percent in his left ear.  

A rating decision was thereafter issued in May 2008 in which 
the Veteran's evaluation for bilateral hearing loss was 
decreased from 10 percent to noncompensable.  The RO reviewed 
the evidence of record, including the hearing testimony and 
the April 2008 VA examination report.  The decision explained 
that the results of the April 2008 VA examination 
corresponded to Level II hearing in the right ear and Level 
III hearing in the left ear, which equated to noncompensable 
evaluation under the rating criteria.  It was specifically 
noted that the main discrepancy between the May 2005 test 
results and the subsequent evaluations was poorer speech 
discrimination abilities noted for the left ear.  All other 
tests had suggested good to excellent speech discrimination 
abilities for both ears.  

Moreover, the Board notes that the benefit payments continued 
at the previously established level pending a final 
determination concerning the proposed action.  A final rating 
action was taken in May 2008, and the 10 percent disability 
evaluation was reduced to a noncompensable evaluation 
effective on the last day of the month in which a 60-day 
period from the date of notice to the Veteran of the final 
rating action expired.  In particular, a letter was sent to 
the Veteran on May 29, 2008, which informed of the decision 
to reduce his benefits.  A copy of the May 2008 rating 
decision was also enclosed.  The effective date of the 
reduction was August 1, 2008.

Based on the foregoing, the Board finds that the RO complied 
with the procedural requirements of section 3.105 regarding 
the reduction of the rating in question.  Thus, the remaining 
issue in this case is whether the reduction in the evaluation 
for service-connected bilateral hearing loss from 10 percent 
to noncompensable was justified by the evidence.  Specific 
legal standards govern this question.

Where a disability rating has been continued for at least 5 
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases 
provided doubt remains, after according due consideration to 
all the evidence developed by the several items discussed in 
the preceding paragraph (section 3.344(a)), the rating agency 
will continue the rating in effect under specified 
procedures.  38 C.F.R. § 3.344(b).

In this case, however, the 10 percent rating in question was 
not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply.  Accordingly, 
reexaminations disclosing improvement, physical or mental, in 
these cases will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the Board notes 
that the rating criteria for hearing loss are set forth under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  In evaluating 
service-connected hearing loss, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on an organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, as measured by puretone audiometric tests 
in the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
Levels designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test. T he horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction of the rating from 10 percent was proper and that 
the current state of his disability more nearly approximates 
the criteria for a noncompensable evaluation and no higher.  
In this regard, the results of the March 2008 VA examination 
correspond to Level III hearing in his right and left ears.  
When those values are applied to Table VII, it is apparent 
that the noncompensable evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects 
his bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.

Similarly, the results of the April 2008 VA examination 
reveal Level II hearing in the Veteran's right ear and Level 
III hearing in his left ear, which also equate to a 
noncompensable evaluation.  In addition, the Veteran was 
afforded VA examinations in August 2009 and November 2009, 
which showed him to have Level III hearing both ears.  Those 
values also result in a noncompensable evaluation when they 
are applied to Table VII.  

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the Veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the medical evidence of record does not show him to have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a 
puretone threshold of 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz.  Thus, the Board finds 
that the noncompensable evaluation is appropriate.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  

The Board acknowledges the Veteran's contentions that he has 
difficulty hearing, especially in noise environments and on 
the telephone.  However, there is no indication in the record 
that the Veteran had to have modifications or was suffering 
any adverse consequences at work due to his hearing loss.  
The August 2009 and November 2009 VA examiners did note that 
the Veteran was unemployed, but there was no indication that 
he could not work due to his hearing loss.  Further, none of 
the evidence reflects that the Veteran's hearing loss affects 
his daily life in an unusual or exceptional way.  Cf Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

The rating reduction from a 10 percent disability evaluation 
to a noncompensable evaluation for bilateral hearing loss 
effective from August 1, 2008, was proper.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


